         Case 8:18-cv-03635-PWG Document 71 Filed 05/03/19 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                            GREENBELT DIVISION

LATONYA PYATT                )
                             )
       Plaintiff,            )
                             )
v.                           )                      CASE NO. 8:18-cv-03635
                             )
SANTANDER CONSUMER USA, INC. )
et al.                       )
                             )
Defendant,                   )
                             )


   NOTICE OF SETTLEMENT AS TO DEFENDANTS SANTANDER
  CONSUMER USA, INC. AND NCB MANAGEMENT SERVICES, INC.

       Pursuant to Local Rule 111 of the United States District Court for the District of Maryland,

Plaintiff and Defendants Santander Consumer USA Inc., and NCB Management Services, Inc.

hereby notify the Court that the parties have resolved the claims in this matter as to Santander

Consumer USA Inc., and NCB Management Services, Inc. only. An order dismissing the case with

prejudice will be tendered to the Court after the parties execute the necessary paperwork.


                                                     Respectfully Submitted,
                                                     LATONYA PYATT

                                                     By:    /s/ Kevin Williams
                                                     Kevin Williams #18072
                                                     Law Office of Kevin Williams, LLC
                                                     8025 13th Street, Suite 107
                                                     Silver Spring, MD 20910
                                                     Tel: (301) 399-1700
                                                     kevin@kwesquire.com
                                                     Counsel for Plaintiff



                                                1
         Case 8:18-cv-03635-PWG Document 71 Filed 05/03/19 Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of May, 2019, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to all counsel of record.




                                                     By:    /s/ Kevin Williams
                                                     Kevin Williams #18072
                                                     Law Office of Kevin Williams, LLC
                                                     8025 13th Street, Suite 107
                                                     Silver Spring, MD 20910
                                                     Tel: (301) 399-1700
                                                     kevin@kwesquire.com
                                                     Counsel for Plaintiff




                                                2
